FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOHN DOE I, individually & as            
Administrator of the Estate of his
deceased child Baby Doe I, & on
behalf of all others similarly
situated; JANE DOE, I, on behalf of
herself, as Adminstratrix of the
Estate of her deceased child Baby
Doe I, & on behalf of all others
similarly situated; JOHN DOE II;
JOHN DOE III; JOHN DOE IV; JOHN
DOE V; JANE DOE II; JANE DOE III;
JOHN DOE VI; JOHN DOE VII; JOHN              Nos. 00-56603
DOE VIII; JOHN DOE IX; JOHN DOE                   00-57197
X; JOHN DOE XI, on behalf of                  D.C. No.
themselves & all others similarly            CV-96-06959-
situated & Louisa Benson on                     RSWL
behalf of herself & the general
public,
                Plaintiffs-Appellants,
                  v.
UNOCAL CORPORATION, a California
Corporation; TOTAL S.A., a
Foreign Corporation; JOHN IMLE,
an individual; ROGER C. BEACH, an
individual,
              Defendants-Appellees.
                                         




                              4171
4172                DOE v. UNOCAL CORP.



JOHN ROE III; JOHN ROE VII; JOHN          Nos. 00-56628
ROE VIII; JOHN ROE X,
                                                00-57195
              Plaintiffs-Appellants,
                v.                          D.C. No.
                                           CV-96-06112-
UNOCAL CORPORATION; UNION OIL                 RSWL
COMPANY OF CALIFORNIA,
                                             ORDER
             Defendants-Appellees.
                                       
                    Filed April 13, 2005

Before: Mary M. Schroeder, Chief Judge, Stephen Reinhardt,
  Alex Kozinski, Pamela Ann Rymer, Thomas G. Nelson,
           A. Wallace Tashima, Susan P. Graber,
        M. Margaret McKeown, William A. Fletcher,
      Raymond C. Fisher, and Johnnie B. Rawlinson,
                      Circuit Judges.


                          ORDER

   The parties’ stipulated motion to dismiss is GRANTED.
The appeals (00-56603, 00-56628, 00-57195, and 00-57197)
are dismissed with prejudice. Each party is to bear its own
costs.

  The Appellants’ Unopposed Motion to Vacate District
Court Opinion, a motion in which Appellees join, is
GRANTED. The district court opinion in Doe v. Unocal
Corp., 110 F.Supp.2d 1294 (C.D. Cal. 2000), is VACATED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.